 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (the “Agreement”) is made between the Kay M.
Gumbinner Trust, a Virginia trust (“Holder”) and Innovative Logistics
Techniques, Inc. a Virginia corporation and Innolog Holdings Corporation, a
Nevada corporation, each with its principal place of business in Virginia
(together, “Innolog” or “Maker”) (collectively referred to as the “Parties”).

 

RECITALS

 

A.           Innolog is indebted to Holder and has entered into 3 promissory
notes in favor of Holder: a Secured Promissory Note, dated June 29, 2011, in the
principal amount of $50,000, a Secured Promissory Note, dated July 17, 2011, in
the principal amount of $50,000, and a Secured Promissory Note, dated August 1,
2011, in the principal amount of $25,000, (each a “Note” and collectively, the
“Notes”). The total principal amount due and owing under the Notes is $125,000
of which $50,000 has been repaid and the total amount currently due thereunder
is $178,098 (the “Total Amount”). Capitalized terms not otherwise defined herein
shall have the meanings provided in the Notes. All indebtedness, obligations and
liabilities of Maker to Holder, now existing or hereafter arising or evidenced,
whether or not specifically mentioned in this Agreement, are referred to as the
“Obligations.” All instruments, documents and agreements evidencing, securing or
pertaining to the Notes are the “Loan Documents.”

 

B.           Each of the Notes is past due and in default and as such has
incurred various Late Fees, Default interest and are subject to collection
costs.

 

C.           Each of the Notes contains a Confession of Judgment and several
contain a requirement to immediately file UCC-1 Financing Statements and
security interests in the accounts receivable of Innolog. Innolog and Guarantor
each has a significant business and personal interest to avoid having the
Confessed Judgments filed against it or him.

 

D.           The Holder previously extended the Maturity Date on several of the
Notes.

 

E.            Innolog has requested that Holder, subject to the terms and
conditions hereof, forbear for a period of time from the exercise of Holder’s
respective rights and remedies otherwise available at law, in equity, by
agreement or otherwise. The forbearance by Holder from the current exercise of
its respective rights and remedies as provided for in this Agreement, and as
requested by Maker, shall result in material direct and tangible benefit to both
Maker and Guarantor.

 

F.           The Holder is willing to forbear pursuing its rights under the
Notes in exchange for the consideration described herein, but without waiving
any of the Obligations or amounts owed.

  

G.           Dr. Ian Reynolds has guaranteed one of the Notes and is willing to
guarantee the full and prompt payment of the Obligations and the performance of
this Agreement (the “Guaranty”) and in addition is desirous and willing to
purchase shares of common stock of Galen Capital Corporation (the “Shares”) from
Holder or its relatives or affiliates as may be requested up to a total of
$78,000 and to enter into a Guaranty and Indemnity Agreement covering all of the
obligations under this Forbearance Agreement.

 



 

 

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged by the Parties, and in further consideration of the
covenants and promises, agreements and premises set forth below, the Parties
agree as follows:

 

1.          Binding Effect of Recitals. The above Recitals are incorporated into
this Agreement by reference. Capitalized terms not otherwise defined herein
shall have the meanings provided in the Notes and the Extension Agreement.

 

2.          Indebtedness. Maker acknowledges and agrees that Maker is in default
and that as of September 7, 2011, One Hundred Seventy-Eight Thousand
Ninety-Eight and 00/100 ($178,098.00) is past due and owing thereunder (the
“Full Indebtedness”); provided, however, that Holder is willing to accept a
total settlement amount of $153,000 plus any additional expenses (the
“Settlement Amount”).

 

3.          Representations, Warranties and Covenants. In consideration of the
limited agreement of Holder to forbear from the exercise of its rights and
remedies as set forth above, Innolog represents and warrants to Holder that:

 

(i)            the Obligations were incurred for business or commercial
purposes, and not for personal, family or household purposes.

 

(ii)           Innolog’s Indebtedness is due and payable by Innolog, and the
Loan Documents are fully enforceable by Holder and are not subject to any
defense, counterclaim, setoff or recoupment by Innolog.

 

(iii)          the execution and performance of this Agreement by Innolog does
not and will not violate any agreement to which Innolog is a party or by which
Borrow or its parent is governed. This Agreement represents an arm's-length
transaction freely entered into by Innolog and Guarantors, and Holder has acted
in good faith in the making of this Agreement. Innolog and Guarantors
acknowledge that they have had the opportunity to retain independent counsel to
participate in the negotiation and execution of this Agreement.

 

(iv)          The execution and performance of this Agreement by Innolog does
not and will not violate any agreement to which Innolog is a party.

 

(v)           All financial and other information given by Innolog or any of
their agents or representatives to Holder is and shall be true and accurate.

 

(vi)          During the Forbearance Period, other than continuing A/R financing
for usual, custom and regularly recurring normal operating expenses, Innolog
will not incur any additional debt except for debt approved by Holder in writing
in advance.

 

(vii)         Innolog shall not take any action that would impair their ability
to perform the obligations hereunder or to satisfy any of the terms hereof;

2

 

 

(viii)        Innolog shall stay current on all payments and reimbursements of
expenses to Fred Gumbinner and FRG Enterprises, Inc.

 

(ix)           Innolog shall not make any payments whatsoever to any person,
creditor, agency, or governmental body or make any payments on any loans to any
third party, except (A) in the ordinary, usual, consistently recurring, current
normal operating expenses; (B) any secured A/R financing to fund (A) above; (C)
the existing $75,000 A/R financing to Mel Booth, (D) the existing $200,000 A/R
loan from YG funding, (C) the existing loan from BDR Avanti Finance, LLC and (E)
the second $25,000 interest payment to YG Funding and its affiliates on the
$225,000 bridge loan, until the Obligations are paid in full (i.e., no old
debts, no past due obligations, no past due payable, no other loans or debts of
any kind (except as listed above) may be paid until the Obligations are paid in
full).   This obligation is intended to be comprehensive in nature and broadly
construed. Innolog agrees that a breach of this representation and warranty
would be an intentional act with knowledge and pre-disposed intent.

 

(x)            Innolog shall immediately upon become aware, inform Holder at any
time or times when (i) a breach of a representation, warranty or covenant has
occurred; (ii) a situation arises or exists that with the passage of time if not
cured, would constitute a breach of a representation, warranty or covenant;
and/or (iii) any lender, creditor, person, agency or entity files, or threatens
to imminently file, a claim, lawsuit, administrative action or confession of
judgment against Innolog.

 

(xi)           This Agreement is not being entered into with the intent to
hinder, delay, or defraud any creditor of Innolog.

 

4.            Forbearance Period. The Holder shall forebear pursuing its rights
under the Notes in accordance with the terms hereof until the earlier of (a)
November 30, 2011, as may be extended per the clause below (the “Due Date”); (b)
the breach or any provision hereof, including, without limitation, any
representation or warranty or covenant; (c) the failure to make any payment
required hereunder at prior to when due; (d) the filing of any confession or
judgment or any legal or administrative action to recover a claim or moneys owed
from Maker; or (e) if Holder, in its sole discretion, feels or deems that
Holder’s position is insecure or that there is a reasonable likelihood that a
breach has or is about to occur or that Holder will not be repaid as provided
herein (the “Forbearance Period”).

 

5.          Default. The following shall each constitute a Default:

 

a.            A breach by Maker or Guarantor of any term of or a default by
Maker or Guarantor under this Agreement or the Guaranty;

b.           If any Representation or Warranty is untrue;

c.           It Maker or Guarantor fails to perform any covenant or obligation
hereunder or under the Guaranty; and

d.           Failure by Maker or Guarantor to make any payment when due.

 

6.          Forbearance Fee/Conditions of Forbearance. In consideration of
Holder forebearing to exercise its rights, including not filing the Confession
of Judgments and security interests, Innolog shall pay to Holder the following:

 

a.      $3,000 by wire transfer by Monday, 9/26/11, 5 pm (legal fees/collection
costs to date);

 

3

 

  

b.      at least $63,000 by wire transfer by Thursday, 9/15/11, 1 PM;

 

c.      an amount equal to $75,000 less the actual payments pursuant to 6(a) and
6(b) above by wire transfer by September 30, 2011, 3 pm.

 

d.      A settlement amount payment by the Due Date of $78,000 (the remainder of
the Settlement Amount less the payments above) in such form as designated by the
Kay Trust – i.e., interest, penalties, and/or the sale of the Shares with the
purchase price being equal to holder’s basis in the Shares or as otherwise
directed by Holder at any time. Maker and Guarantor shall promptly execute and
deliver such documents to effectuate such purchase as Holder may request.

 

e.       In the event of and upon any Default:

 

(i)         Holder may accelerate all amounts due hereunder and declare the
entire amount of the Obligations (based on the Total Amount, not the Settlement
Amount) (less amounts previously paid) immediately due and payable;

 

(ii)         There shall be an initial default fee of fifty percent (50%) of the
total Obligations outstanding at the time of the Default (“Default Fee”); plus
there shall accrue and be due and payable additional late fees thereafter of ten
percent (10%) of the total Obligations (including the Default Fee and future
Late Fees) then outstanding every five (5) calendar days – each of which is to
be immediately due and payable;

 

(iii)        The parties may file and pursue collection and recovery under the
Confessions of Judgment, the Guaranty and/or the Security Agreement.

 

f.            Innovative Logistics Techniques, Inc. (“ILT”) shall concurrently
with the execution hereof, execute and deliver the Security Agreement presented
in connection herewith. Furthermore, ILT hereby authorizes and appoints Richard
Golden as its attorney-in-fact with full power of attorney to execute and file
any UCC-1 Financing Statement(s) and such other instruments in such jurisdiction
s Holder may request in order to perfect Holder’s security interest under the
Notes. Holder agrees to forego filing the Security Agreement and any associated
UCC-1 Financing Statement until such time as there is a Default.

 

7.          Security. The obligations hereunder are secured by the Confession of
Judgment, the accounts receivable of ILT (other than those 2 specific accounts
receivable directly pledged to Mel Booth and to YG Funding under the currently
existing A/R notes) and the Guaranty.

 

8.          Loan Documents. This Agreement shall not constitute a novation of
any of the Loan Documents, and the Loan Documents shall remain in full force and
effect subject only to Holder's agreement to forbear as set forth herein. All of
the other terms of the Loan Documents shall remain in full force and effect and
Holder shall have and maintain all of its rights thereunder.

 

9.          Release and Waiver. Maker hereby acknowledge and stipulate that they
have no claims or causes of action against Holder of any kind whatsoever,
whether arising out of the Loan Documents or out of the negotiation, execution
and delivery of this Agreement. Innolog hereby release Holder from any and all
claims, causes of action, demands and liabilities of any kind whatsoever whether
direct or indirect, fixed or contingent, liquidated or nonliquidated, disputed
or undisputed, known or unknown, which Innolog have or may acquire in the future
relating in any way to any event, circumstance, action or failure to act by
Holder in connection with any of the Obligations, from its inception through the
date of this Agreement.

 

4

 

 

10.         No Obligation to Extend Future Forbearances; No Waiver. Maker
acknowledges and agrees that Holder is not obligated and does not agree to
extend any other or future forbearances except as expressly set forth herein.
This Agreement shall not constitute a waiver by Holder of any of Maker’s
defaults under the Loan Documents. Except as expressly provided herein, Holder
reserves all of its rights and remedies under each of the Loan Documents. No
action or course of dealing on the part of Holder, its officers, employees,
consultants, or agents, nor any failure or delay by Holder with respect to
exercising any right, power or privilege of Holder under the Note, any other
Loan Document, or this Agreement, shall operate as a waiver thereof, except to
the extent expressly provided herein.

 

11.         Authority to Execute Agreement/Signatures. The Parties warrant that
they are fully empowered and authorized to execute this Agreement and that the
person signing on behalf of each party is fully authorized to do so. The Boards
of Directors of each of Maker are aware of this Settlement Agreement and have
authorized and approved its execution and delivery by Maker. The Parties warrant
and represent that there are no additional entities or persons affiliated with
any of the parties hereto who are necessary to effectuate this Agreement or
related documents.

 

12.         Construction. The parties hereto agree that they have been
represented by counsel or have had an opportunity to seek legal counsel during
the negotiation, preparation and execution of this Guaranty and, therefore,
voluntarily and expressly waive the application of any law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document. Furthermore,
the parties agree that if any portion of this agreement is deemed overly broad
or unenforceable then such language shall be construed in the broadest sense to
be enforceable and shall not affect the enforceability of the rest of the
agreement.

 

13.         Further Assurances & Indemnification. Maker agrees to immediately
execute and deliver such other documents, instruments and agreements as may be
requested from time to time by Holder (or its counsel or advisors) to carry out
and effectuate the intent of this Agreement and to support Holder’s tax position
with respect to the sale of the Shares to the fullest extent allowed by law.
This obligation shall survive the payment of all amounts owed to Holder and its
affiliates. Maker shall indemnify Holder and its affiliates and relatives for
any breach of this provision or this Agreement, including without limitation any
tax liability and any costs, fees, interest, penalties or expenses related
thereto.

 

14.         TIOTE.         TIME IS OF THE ESSENCE under this Agreement.

 

15.         Miscellaneous. This Agreement may be executed in two or more
identical counterparts, all of which constitute one and the same Agreement.
Facsimile and electronic signatures will have the same force and effect as
originals.

 

CONFESSED JUDGMENT

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE HOLDER TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

5

 

 

Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
jointly and severally (hereinafter referred to as “Debtor”), promise to pay to
the order of Holder the sum of ONE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS AND
ZERO CENTS ($175,000.00), plus the Default Fee; plus all Late Fees; plus
interest at 28% per annum, compounded daily, from the date of Default, until
paid, including and after the recording of this confession of judgment, plus all
costs of collection, including all attorneys’ fees, less credit for any payments
made.

 

Debtor hereby appoints the following persons, or any one of them, as the
undersigned’s attorney-in-fact for the purpose of confessing judgment in favor
of KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred Gumbinner, trustees
under a trust agreement dated January 9, 2008 (known as the Kay M. Gumbinner
Trust), to wit:

 

Richard A. Golden, of 10627 Jones Street, #101B, Fairfax, Virginia 22030

Randall Borden, of 10627 Jones Street, #201A, Fairfax, Virginia 22030.

 

The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred
Gumbinner, trustees under a trust agreement dated January 9, 2008 (known as the
Kay M. Gumbinner Trust), in the amount specified above, or such lesser amount as
the creditor may be willing to accept.

 

Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia.

 

Furthermore, Maker, jointly and severally acknowledge the Holders right to
pursue the security and accounts receivable securing the Obligations and the
Confessed Judgment. Debtor hereby expressly waives the benefit of any homestead
exemption as to this debt and waives demand, protest, notice of presentment,
notice of protest, and notice of non-payment and dishonor of this note.

 

Debtor agrees this confessed judgment note is provided not in payment of, but as
additional security for and evidence of obligations due to the Holder under the
Loan Documents and this Agreement.

 

IN WITNESS WHEREOF, the Holder and Innolog have executed this Agreement as of
8th day of September, 2011.

 



KAY M. GUMBINNER TRUST,  INNOVATIVE LOGISTICS TECHNIQUES,  

Trustee or its Duly Authorized and

Empowered Representative or Attorney in

Fact

INC.           By:__________________________________         By: 
[ex10-39.jpg]________ William P. Danielczyk, Chairman &/or Executive    
Chairman   Robert Gumbinner,     Trustee    

 



6

 

 

  INNOLOG HOLDINGS CORPORATION           By:__________________________________  
        William P. Danielczyk, Chairman &/or Executive     Chairman        
ACCEPTED, ACKNOWLEDGED   AND AGREED       ____________________________   Dr. Ian
Reynolds, Guarantor   As of September 8. 2011  

  

7

 

